Title: 1774 Aug. 15. Monday.
From: Adams, John
To: 


       Last Evening, after spending the Evening at the Meeting House to hear the Singing, We were invited into Mr. Church’s. Mr. Seymour, Mr. Paine Payne, Lawyers, and Mr. Bull, Merchant, came to see us and invited us to dine with them this Day with the Principal Gentlemen of the Place.
       This Morning Mr. Deane, and two young Gentlemen, Messrs. Webbs, came to see us from Weathersfield.—Mr. Deane says there is 30,000 Bushells of Flax Seed sent to New York yearly, in Exchange for Salt. That it would be no Loss to stop this, as the Seed may be made into Oil more profitably. They have many Oil Mills in the Colony.
       Connecticutt sends great Quantities of Provisions, Cattle and Horses to the West Indies, and brings great Quantities of Rum as well as Sugar and Molasses, to N. York. Some Lumber they send, Staves, Hoops, Heading &c. There is a Stream of Provisions continually running from Connecticutt.
       Mr. Deane, and Messrs. Webbs, are intimately acquainted and closely connected with People at N. York.
       We dined at the Tavern, with upwards of thirty Gentlemen of the first Character in the Place, at their Invitation. The Secretary Willis Wyllys, the Treasurer, Judge Talcott, Mr. Alsop, Merchant, Mr. Paine and Mr. Seymour Lawyers, two Mr. Bulls, and many others. The Company appeared to be determined to abide by the Resolutions of the Congress.
       After Dinner at 4 o Clock We satt out, for Middleton. A Number of Gentlemen in Carriages and a No. on Horse back insisted upon attending us, which they did to our Brother Deanes in Weathersfield. There We stopd, and were most cordially and genteelly entertained with Punch, Wine, and Coffee.
       We went up the Steeple of Weathersfield Meeting House from whence is the most grand and beautifull Prospect in the World, at least that I ever saw. Then We rode to Middleton and lodged at Bigelows. There Mr. Hobby and another Gentleman came to see us.
      